UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 21, 2012 (March 19, 2012) BIOMODA INC. (Exact Name of Registrant as Specified in its Charter) New Mexico (State or Other Jurisdiction of Incorporation) 333-90738 85-0392345 (Commission File Number) (I.R.S. Employer Identification No.) 609 Broadway NE Albuquerque, NM 87102 (Address of Principal Executive Offices, Including Zip Code) (505) 821-0875 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 19, 2012, the Board of Directors of Biomoda, Inc. (the "Company") elected Timothy Peter Zannes as Vice-President.Mr. Zannes continues to serve as the Company’s General Counsel, a position he has held since 2009.He was elected Corporate Secretary in 2010 and will continue in that capacity.Mr. Zannes holds a Juris Doctorate from the University of New Mexico and is licensed to practice in New Mexico. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 21, 2012BIOMODA, INC. By: /s/John J. Cousins John J. Cousins President
